EXHIBIT 21.1 Subsidiaries of Registrant Name of Subsidiary Jurisdiction of Incorporation or Formation IELA Colombia Inc. Barbados IELA Mexico Pte. Ltd. Singapore IELA Singapore Pte. Ltd Singapore Ivanhoe Energy (Latin America) Inc. British Virgin Islands Ivanhoe Energy (Middle East) Inc. British Virgin Islands Ivanhoe Energy Advisory Inc. British Virgin Islands Ivanhoe Energy Canada Inc. Alberta Ivanhoe Energy Canadian Holdings Inc. Alberta Ivanhoe Energy Colombia Inc. Barbados Ivanhoe Energy Ecuador Inc. British Columbia Ivanhoe Energy Holdings Inc. Nevada Ivanhoe Energy HTL (USA) Inc. Nevada Ivanhoe Energy HTL Inc. Nevada Ivanhoe Energy International Inc. British Virgin Islands Ivanhoe Energy International Ventures Inc. British Virgin Islands Ivanhoe Energy Latin America Inc. British Columbia Ivanhoe Energy MENA Inc. British Columbia Ivanhoe Energy Mexico IELA, S.A. de C.V. Mexico Ivanhoe Energy Mexico Inc. British Columbia Ivanhoe Energy Mongolia Inc. Alberta Ivanhoe Energy Petroleum Projects Inc. Nevada Ivanhoe Energy Services Mexico IELA S.A. de C.V. Mexico Ivanhoe HTL Petroleum Ltd Nevada Panasian Energy Ltd. Nevis Shaman LLC Mongolia Sunwing Energy Ltd. Bermuda Sunwing Holding Corporation Barbados Sunwing Management Limited Hong Kong Sunwing Zitong Energy Ltd. British Virgin Islands
